United States Court of Appeals
                                                          Fifth Circuit
             IN THE UNITED STATES COURT OF APPEALS F I L E D
                                                      May 1, 2006
                      FOR THE FIFTH CIRCUIT
                                                Charles R. Fulbruge III
                                                        Clerk


                                 No. 04-31220



    DAVID THERIOT; ET AL

                    Plaintiffs

    BURLINGTON NORTHERN & SANTA FE RAILWAY CO; ET AL

                    Defendants

-------------------------------------------------

    MARY VILTZ; ET AL

                    Plaintiffs

    ANNA LAWSON

                    Plaintiff - Appellant

        v.

    BURLINGTON NORTHERN & SANTA FE RAILWAY CO; ET AL

                    Defendants

    BURLINGTON NORTHERN & SANTA FE RAILWAY CO

                    Defendant - Appellee

                                      1
-------------------------------------------------

    PEGGY GERAC; ET AL

                   Plaintiffs

    PEGGY GERAC; FRANCIS GREEN

                   Plaintiffs - Appellants

        v.

    BURLINGTON NORTHERN & SANTA FE RAILWAY CO; ET AL

                   Defendants

    BURLINGTON NORTHERN & SANTA FE RAILWAY CO

                   Defendant - Appellee

-------------------------------------------------

    ETHEL TAYLOR; ET AL

                   Plaintiffs

    ETHEL TAYLOR

                   Plaintiff - Appellant

        v.

    BURLINGTON NORTHERN & SANTA FE RAILWAY CO; ET AL

                   Defendants

    BURLINGTON NORTHERN & SANTA FE RAILWAY CO

                                   2
                           Defendant - Appellee



               Appeal from the United States District Court for
                      the Western District of Louisiana
                               (00-CV-1097)
      _________________________________________________________

Before REAVLEY, CLEMENT and PRADO, Circuit Judges.

PER CURIAM:*

      Although pro se pleadings are afforded liberal construction, see Haines v,

Kerner, 404 U.S. 519, 520, 92 S. Ct. 594 (1972), even pro se litigants must

adequately brief arguments in order to properly present them for consideration. See

Yahey v. Collins, 985 F.2d 222, 224-25 (5th Cir. 1993). Appellants have made no

showing of the jurisdiction of this court and have inadequately briefed their

arguments. Accordingly, this appeal is dismissed.

      APPEAL DISMISSED.




      *
        Pursuant to 5TH CIR. R. 47.5, the Court has determined that this opinion should
not be published and is not precedent except under the limited circumstances set forth in
5TH CIR. R. 47.5.4.

                                            3